Citation Nr: 1502479	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  07-36 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pain, involving the fingers, arms, knees, and back, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness or an inservice traumatic brain injury.

5.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness or an inservice traumatic brain injury.

6.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness or an inservice traumatic brain injury.

7.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness or an inservice traumatic brain injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and parents


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to March 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran served on active duty in Southwest Asia during the Persian Gulf War era.

2.  The preponderance of the evidence does not show a current psychiatric disorder related to the Veteran's military service.
3.  The competent evidence does not show a chronic disability manifested by muscle pain related to the Veteran's military service.

4.  The competent evidence does not show a chronic disability manifested by joint pain, involving the fingers, arms, knees, and back, related to the Veteran's military service.

5.  The competent evidence does not show migraine headaches related to the Veteran's military service.

6.  The competent evidence does not show a chronic disability manifested by a sleep disorder related to the Veteran's military service.

7.  The competent evidence does not show a chronic disability manifested by memory loss related to the Veteran's military service.

8.  The preponderance of the evidence does not show a chronic disability manifested by fatigue related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.655 (2014).

2.  The criteria for service connection for a chronic disability manifested by muscle pain, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 3.655 (2014).

3.  The criteria for service connection for a chronic disability manifested by joint pain, involving the fingers, arms, knees, and back, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 3.655 (2014).

4.  The criteria for service connection for migraine headaches, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 3.655 (2014).

5.  The criteria for service connection for a chronic disability manifested by a sleep disorder, to include as due to an undiagnosed illnessI, have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 3.655 (2014).

6.  The criteria for service connection for a chronic disability manifested by memory loss, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 3.655 (2014).

7.  The criteria for service connection for a chronic disability manifested by fatigue, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 3.655 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO's July 2006 letter advised the Veteran of the elements of VA's notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Throughout the course of this appeal, the Veteran has failed to report for numerous VA examinations with respect to his claims herein.  Specifically, he failed to report for VA medical examinations schedule for him at the Saginaw VA Medical Center on eight separate occasions from February 2012 through July 2012.  In November 2012, the Veteran's representative indicated that the Veteran had moved several times within the previous year.  The Veteran's representative then provided an updated address for the Veteran and stated that his organization as going to stay in regular contact with the Veteran.  

In December 2013, the Board remanded this matter to provide the Veteran with a final opportunity to attend examinations deemed necessary to establish his claims.  The Board's remand explicitly advised the Veteran of the consequences of his failure to report for an examination scheduled in conjunction with his claims.  See 38 C.F.R. § 3.655 (2014).  Despite using his updated mailing address, the Veteran failed to report for a sleep apnea examination in February 2014, a general medical examination in May 2014, and a mental disorders examination in May 2014.  Although his failure to attend these examinations was noted in the RO's June 2014 Supplemental Statement of the Case, the Veteran has not offered any explanation as to his failure to report for these examinations and has not requested that the examinations be rescheduled.  Having scheduled the above-referenced examinations for the Veteran, the directives of the Board's December 2013 remand have been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

Under the applicable criteria, when entitlement to a benefit based on an original claim for service connection cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, or re-examination, the claim is rated based on the evidence of record.  38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member.  Id.  "[T]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  The Veteran, without good cause, failed to report to the scheduled examinations.  Accordingly, the claims on appeal must be adjudicated on the evidence of record.

There is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

	II. General Legal Criteria and Analysis	

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established for a Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or after service, to a degree of 10 percent or more, not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834 (Dec. 29, 2011).  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined.  38 U.S.C.A. § 101(33) (West 2014).  

In this case, Veteran's report of separation, Form DD 214, indicates that he did not have any foreign service.  Nevertheless, his service treatment records indicate that he received treatment at a health clinic in Kuwait.  Therefore, the Board accepts that he is a "Persian Gulf veteran" as defined by regulation.  See 38 C.F.R. § 3.317.  Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, signs or symptoms involving muscle pain, joint pain, sleep disturbances, neurophysiological symptoms, and fatigue.  38 C.F.R. § 3.317(b).  

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for any of the disabilities claimed by the Veteran herein.

As for his claim seeking service connection for a psychiatric disorder, the evidence of record includes preservice treatment for dysthymic disorder, inservice treatment for adjustment disorder, with mixed emotional features, and post service treatment for multiple psychiatric disorders, including organic mood disorder, bipolar mood disorder, and posttraumatic stress disorder.  Nevertheless, there is no competent evidence indicating that a current psychiatric disorder was incurred or aggravated during the Veteran's military service.  Absent a causal relationship between a present psychiatric disorder and the Veteran's military service, the claim must be denied. 

As for the Veteran's claims seeking service connection for muscle pain, joint pain, memory loss, sleep disorder, and chronic fatigue, the evidence of record does not show a chronic disability manifested by muscle pain, joint pain, memory loss, sleep disorder or chronic fatigue resulting from an undiagnosed illness, which became manifest during the Veteran's military service or thereafter.  Moreover, there is no current evidence of disabilities manifested by muscle pain, joint pain, memory loss, sleep disorder or chronic fatigue that was incurred in or aggravated during the Veteran's military service, including any inservice traumatic brain injury (TBI).  Accordingly, service connection for muscle pain, joint pain, memory loss, and chronic fatigue, to include as due to an undiagnosed illness or inservice TBI, must be denied.

In reaching this conclusion, the Board acknowledges that a December 2007 VA treatment report noted the Veteran's history of having sustained a concussion during service, with poor memory ever since.  This statement, however, was included as part of the medical history reported by the Veteran, and was not provided as a medical opinion of the treating physician.  Even if accepted as a medical opinion, it would not warrant any probative value as it was completely based upon the Veteran's own statements, without consideration of the evidence of record, which includes other potential causes for any memory loss the Veteran was experiencing.  The Veteran's service treatment records show two injuries to his head but no complaints of memory loss.  Moreover, an inservice treatment report, dated in December 1993, noted the Veteran's history of having fractured his skull with a hammer at the age of 10.  Finally, a post service treatment report, dated in May 2007, noted a diagnosis of confusion due to Ativan abuse.  

The evidence of record shows a diagnosis of migraine headaches.  As this disorder has been diagnosed, service connection as an undiagnosed illness under 38 C.F.R. § 3.317 can not be granted.  Moreover, service connection for migraine headaches on a direct basis must also be denied.  See 38 U.S.C.A. §1110; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Migraine headaches were not shown in service, and there is no competent evidence linking the Veteran's current migraine headaches to his military service.  

To the extent that the Veteran asserts that that his claimed disabilities are related to his active duty service, the Board finds that this determination is more suited to the realm of medical expertise, rather than lay statements.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions as to the etiology of the disabilities claimed herein do not constitute competent evidence of etiology in this case.  

To rectify this situation, the Board remanded this matter in October 2011 and again in December 2013 for the express purpose of obtaining the medical examinations and medical opinions needed to establish the Veteran's claims herein.  Having failed to attend any of the examinations scheduled for him, the preponderance of the evidence of record remains against the Veteran's claims of entitlement to service connection herein; the benefit-of-the-doubt rule does not apply and service connection for these claims is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for muscle pain is denied.

Service connection for joint pain, involving the fingers, arms, knees, and back, is denied.

Service connection for migraine headaches is denied.

Service connection for a sleep disorder is denied.

Service connection for memory loss is denied.

Service connection for chronic fatigue is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


